Citation Nr: 1710049	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-29 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable rating for otitis media.  

2.  Entitlement to an initial rating in excess of 10 percent for asthmatic bronchitis with recurrent laryngitis and bronchopneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from January 1983 to April 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2009 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This case was previously before the Board, most recently in July 2013, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Otitis media is not manifested by suppuration or aural polyps.


CONCLUSIONS OF LAW

The criteria for an initial compensable rating for otitis media have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.7, 4.31, 4.87, Diagnostic Code 6200 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Notice to a claimant should be provided at the time, or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided adequate notice in response to this claim.  The record shows that he was mailed a letter in August 2008 advising him of what the evidence must show and of his, and VA's, respective duties in obtaining evidence.  The pre-decisional August 2008 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.

The Veteran has been afforded adequate assistance in response to his claim.  His service treatment records (STRs) are of record.  VA Medical Center and private treatment notes have been obtained.  He has been provided appropriate VA examinations.  Neither he nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule of Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule present, as far as can be predictably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function is always expected.  38 C.F.R. § 4.21 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. §  4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2016).  

The Veteran's otitis media is rated under 38 C.F.R. § 4.87, Diagnostic Code 6200 (2016), pertaining to chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination).  Under that code a 10 percent rating is warranted during suppuration, or with aural polyps.  It is noted that hearing impairment and other complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are to be rated separately.   

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities but finds nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

The Veteran asserts that he should have a higher rating for his otitis media because his level of impairment is worse than contemplated by the currently assigned rating.  He is currently service-connected at a noncompensable (0 percent) rating.  

At a March 2009 VA examination, the Veteran reported that he had experienced symptoms of vertigo and balance problems since August 2007.  He also reported that he experienced symptoms of hearing loss and tinnitus.  The Veteran denied trauma to the ear, ear discharge, and ear pruritus.  He reported that he would get an ear infection approximately once every two or three years.  He reported his last ear infection occurred in the Fall of 2008.  Upon physical examination, there was no deformity of the auricle, the external ear canal was normal, mastoids were normal, and there were no aural polyps.  The left tympanic membrane was normal, but there was some superior posterior quadrant scarring on the right tympanic membrane.  The examiner noted that the tympanic membrane scarring was consistent with prior, recurrent otitis media.  There was no facial nerve paralysis or skull bone loss.  The examiner noted that there was nothing on examination that represented active ear disease.  

At a July 2011 VA examination, the Veteran reported no recent episodes of otitis media, instead recounting his everyday symptoms related to allergic rhinitis.  Upon physical examination, the Veteran's ears were found to be non-suppurative.  His ear exam showed tympanic membranes that were slightly scarred with no evidence of discharge or effusion and no purulence seen on examination.

In August 2011, the Veteran was seen for a VA Medical Center otolaryngology examination.  At that time, the Veteran reported intermittent aural fullness, with occasional associated otalgia, primarily on the left side.  He reported that he experienced non-pulsatile tinnitus all the time and dizziness characterized as vertigo on a daily basis.  The Veteran reported that his dizziness was triggered by rapid positional change or head movements.  The Veteran was not found to have either suppurative or non-suppurative otitis media upon examination.  There was no evidence of aural polyps.  The examiner opined that the Veteran's hearing loss was more likely than not a result of his in-service noise exposure and not his service-connected otitis media.  The examiner further noted that the Veteran's vertigo was likely benign paroxysmal positional vertigo and was not caused by or a result of active service.      

In March 2016, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion.  At that time, the VA examiner opined that the Veteran's hearing loss was not aggravated by his service-connected otitis media.  In this regard, the examiner noted that hearing loss resulting from otitis media was conductive in nature and in this case, the Veteran's current hearing loss was all sensorineural in nature.  Therefore, it was not related to otitis media. 

The record shows that the Veteran receives treatment at the VA Medical Center for various disabilities.  However, there is no indication from those treatment notes of record that the Veteran has suppurative otitis media or aural polyps.  

The Board finds the Veteran is not entitled to an initial compensable rating for his otitis media.  While the Veteran is noted to have had recurrent bouts of otitis media in active service, medical records during the appeal period are silent for suppuration and aural polyps.  Therefore, the Board finds an initial compensable rating is not warranted.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2016). 

The Board has considered whether the Veteran should have separate ratings for hearing loss, labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull as a result of his otitis media.  However, there is no indication from the record that the Veteran has labyrinthitis, facial nerve paralysis, or bone loss of skull.  Further, there is no indication from the record that the Veteran has tinnitus or hearing loss that was caused by his otitis media, especially considering the Veteran has not reported recurrent bouts of otitis media since the Fall of 2008.  Therefore, separate compensable ratings for hearing loss, labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are not warranted.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Initially, therefore, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from otitis media would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2016).


ORDER

Entitlement to an initial compensable rating for otitis media is denied.




REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.

The Veteran asserts that he should have a higher rating for his asthmatic bronchitis with recurrent laryngitis and bronchopneumonia because his level of impairment is worse than contemplated by the currently assigned rating.  

A review of the record shows the Veteran was afforded VA examinations in November 2008 and July 2011.  Pulmonary function tests (PFT) were obtained in conjunction with the VA examinations in order to determine the current level of severity of all impairment resulting from the Veteran's asthmatic bronchitis.  A review of the July 2011 PFT report shows that not all values required for rating purposes were reported.  Specifically, the PFT report is missing the FEV-1/FVC value, which is an essential value required for rating purposes.   

As the most recent VA examination report is incomplete, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from his asthmatic bronchitis.  A PFT should be performed and FEV-1, FEV-1/FVC, and DLCO (SB) results should be reported.

Additionally, attempts to identify and obtain any outstanding VA and private treatment records should be made before a decision is made in the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to identify and obtain any outstanding, pertinent VA and private medical records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his service-connected asthmatic bronchitis, to include a PFT, the results of which must contain a recording of the following values: FEV-1, FEV-1/FVC, and DLCO (SB).  The examiner must review the claims file and must note that review in the report.  Any other indicated studies should be performed.  The examiner should provide all information required for rating purposes.

3.  Confirm that the VA examination report comports with this remand, and undertake any other development found to be warranted.

4.  Then, readjudicate the issue of entitlement to an initial rating in excess of 10 percent asthmatic bronchitis.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


